COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                                  No. 08-12-00081-CV
                                                §
                                                                    Appeal from the
                                                §
 IN THE MATTER OF G.A.T., A                                  65th Judicial District Court
 JUVENILE                                       §
                                                              of El Paso County, Texas
                                                §
                                                                    (TC# 10,00434)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. It appearing to this Court that

Appellant is indigent for purposes of appeal, this Court makes no other order with respect

thereto. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 3RD DAY OF JULY, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.